By his Honor John St. Paul.
For the reasons assigned in Grasser Contracting Co Vs F. Rivers Richardson, No. 7351, decided this day.
The judgment appealed from is reversed and it is now ordered that there he judgment in favor of plaintiff Barher Asphalt Company, and against defendant ff. Hivers Richardson in the full sum of Two hundred and four 25/100 Hollars with fiye -per cent interest from Hay 28th 1914 and the costs of hoth curorts, including $1.50 cost, of recording, with lienvand privilege.on defendant's property fronting 120 feet on lowerllne Street in the.square hounded by Zimple. Elm and Pine Streets.
This judgment to he executory- only against the property ,' j <«•* subject' to the lien and no further; JUm property more fully describe! in the petition.
Hew Orleans, la,